          Case 3:19-cv-01363-BR          Document 25        Filed 11/10/20     Page 1 of 1



LISA R. J. PORTER
JP Law PC
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
(503) 245-6309
OSB NO. 025035
Email: Lisa@jplawpc.com
Attorney for Plaintiff

                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON


Beatrice Kajiko,
                    Plaintiff,                                  Civil Action No. 3:19-cv-01363-BR
 vs.

ANDREW SAUL                                                     ORDER GRANTING AWARD
COMMISSIONER of Social Security,                                OF EAJA FEES, EXPENSES
           Defendant                                                    /          COSTS

                                               ORDER

       Based upon the Plaintiff’s Petition, the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(1)(A) the assignment of EAJA fees to Plaintiff’s attorney by Plaintiff, as discussed in

Astrue v Ratliff, 130 S. Ct. 2521U.S. (2010), and 28 U.S.C. § 1920 it is hereby ordered that

EAJA attorney’s fees of $7,582.99 and expenses $8.97 and costs of $8.20, if not subject to any

offset allowed under the U.S. Department of the Treasury’s Offset Program as discussed in

Ratliff shall be paid to the Plaintiff, and mailed to the attorney’s office.

       Done this 10th day of November, 2020
                                                /s/ Anna J. Brown
                                       __________________________________________
                                                            Judge

Presented by:

s/Lisa R.J. Porter_____________ -
Lisa R.J. Porter, OSB 025035
Attorney for Plaintiff
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
